          Case 1:19-cv-03377-LAP Document 246
                                          245 Filed 03/04/21
                                                    03/03/21 Page 1 of 1




                                                                           March 3, 2021

VIA ECF                                      The request for leave to file a pre-
                                             motion conference letter under seal is
Honorable Loretta A. Preska                  granted. SO ORDERED.
United States District Court
Southern District of New York                                                           3/4/2021
500 Pearl Street
New York, NY 10007-1312

        Re:     Giuffre v. Dershowitz, Case No. 1:19-Civ-03377-LAP

Dear Judge Preska,

         Pursuant to Rule 1.A of Your Honor’s Individual Practices, Professor Alan Dershowitz
(“Professor Dershowitz”) respectfully requests leave to file under seal a pre-motion conference
letter regarding Professor Dershowitz’s request to provide certain material and information that
has been designated confidential in this action to the United States Attorney’s Office for the
Southern District New York. Professor Dershowitz’s pre-motion conference letter references and
cites to material that has been designated confidential pursuant to the protective order in this action,
as such, he respectfully requests leave to file the letter under seal.1


                                                                           Respectfully Submitted,

                                                                           /s/ Imran H. Ansari
                                                                           Imran H. Ansari




CC:     Counsel of Record via ECF (Giuffre v. Dershowitz, Case No. 19-Civ-3377-LAP)


1
  Professor Dershowitz makes this request without prejudice to his right to later challenge the propriety of
those confidentiality designations.
